     Case 3:16-md-02741-VC Document 4487-1 Filed 07/08/19 Page 1 of 5




 1
     WILKINSON WALSH + ESKOVITZ LLP                ARNOLD & PORTER KAYE SCHOLER
 2   Brian L. Stekloff (pro hac vice)              LLP
     (bstekloff@wilkinsonwalsh.com)                Pamela Yates (CA Bar No. 137440)
 3   Tamarra Matthews Johnson (pro hac vice)       (Pamela.Yates@arnoldporter.com)
     (tmatthewsjohnson@wilkinsonwalsh.com)         777 South Figueroa St., 44th Floor
 4   Rakesh Kilaru (pro hac vice)                  Los Angeles, CA 90017
     (rkilaru@wilkinsonwalsh.com)                  Tel: (213) 243-4178
 5                                                 Fax: (213) 243-4199
     2001 M St. NW, 10th Floor
 6   Washington, DC 20036
     Tel: (202) 847-4030
 7   Fax: (202) 847-4005
 8   HOLLINGSWORTH LLP                             COVINGTON & BURLING LLP
     Eric G. Lasker (pro hac vice)                 Michael X. Imbroscio (pro hac vice)
 9   (elasker@hollingsworthllp.com)                (mimbroscio@cov.com)
     1350 I St. NW                                 One City Center
10   Washington, DC 20005                          850 10th St. NW
     Tel: (202) 898-5843
11   Fax: (202) 682-1639                           Washington, DC 20001
                                                   Tel: (202) 662-6000
12
     Attorneys for Defendant
13   MONSANTO COMPANY
14
                                UNITED STATES DISTRICT COURT
15
                               NORTHERN DISTRICT OF CALIFORNIA
16
                                               )
17   IN RE: ROUNDUP PRODUCTS                   )   MDL No. 2741
     LIABILITY LITIGATION                      )
18                                             )   Case No. 3:16-md-02741-VC
                                               )
19                                             )   DECLARATION OF BRIAN L.
     Hardeman v. Monsanto Co., et al.,         )   STEKLOFF IN SUPPORT OF
20   3:16-cv-0525-VC                           )   MONSANTO COMPANY’S MOTION
                                               )   TO SUPPLEMENT THE RECORD IN
21                                             )   CONNECTION WITH ITS MOTIONS
                                               )   FOR JUDGMENT AS A MATTER OF
22                                             )   LAW OR, IN THE ALTERNATIVE, FOR
                                               )   A NEW TRIAL
23                                             )
                                               )
24

25

26

27

28
                                              -1-
               STEKLOFF DECLARATION - MONSANTO’S MOTION TO SUPPLEMENT THE RECORD
     Case 3:16-md-02741-VC Document 4487-1 Filed 07/08/19 Page 2 of 5




 1            I, Brian L. Stekloff, declare and state as follows:
 2            1.     I am a partner at the law firm of Wilkinson Walsh + Eskovitz, LLP, counsel for
 3   defendant Monsanto Company (“Monsanto”). I make this declaration in support of Monsanto’s
 4   motion to supplement the record in connection with its motion for judgment as a matter of law
 5   or, in the alternative, for a new trial. I make this declaration based on my personal knowledge
 6   and, if called as a witness, I would and could testify competently to these matters.
 7            2.     At the July 2, 2019 post-trial hearing in this case, I observed that Juror #5 was in
 8   attendance for the entire hearing.
 9            3.     Prior to the hearing and during the recess in the hearing, I or my co-counsel
10   observed the following:
11                   a.     Juror #5 conversed with Plaintiff’s counsel.
12                   b.     Juror #5 conversed with Mr. and Mrs. Hardeman.
13                   c.     Juror #5 hugged Mr. and Mrs. Hardeman.
14                   d.     Juror #5 sat near and conversed with a person who I understand to have
15                          served as a juror in the Johnson v. Monsanto trial (“the Johnson juror”).
16            4.     As my co-counsel and I prepared to leave the Courtroom, we noticed Juror #5
17   leaving the Courtroom with Plaintiffs’ counsel, Mr. and Mrs. Hardeman, and the Johnson
18   juror.
19            5.     When my co-counsel and I were leaving the Courthouse, we observed Juror #5
20   leaving the Courthouse with Mr. and Mrs. Hardeman and the Johnson juror.
21            6.     It is my understanding that the Johnson juror attended the post-trial hearing in
22   that case and wrote a letter to the trial judge, Judge Bolanos, urging her not to disturb that
23   jury’s verdict. I further understand several other Johnson jurors also attended the post-trial
24   hearing in that case and wrote letters and emails to Judge Bolanos to similar effect.
25            7.     Further, since the trial in that case, the Johnson juror has been posting recaps of
26   trials and hearings in the Roundup litigation on an anti-Monsanto advocacy blog,
27   www.glyphosategirl.com.
28
                                                  -2-
                   STEKLOFF DECLARATION - MONSANTO’S MOTION TO SUPPLEMENT THE RECORD
     Case 3:16-md-02741-VC Document 4487-1 Filed 07/08/19 Page 3 of 5




 1          8.     On July 4, 2019, I was copied on a letter from Juror #5 to the Court. Plaintiff’s
 2   counsel was also copied. That letter is attached hereto as Exhibit 1.
 3          I hereby declare under penalty of perjury that the facts set forth herein are true and
 4   correct.
 5

 6   DATED: July 8, 2019
 7                                               Respectfully submitted,
 8                                               /s/ Brian L. Stekloff___________
 9
                                                  Brian L. Stekloff (pro hac vice)
10                                                (bstekloff@wilkinsonwalsh.com)
                                                  Tamarra Matthews Johnson (pro hac vice)
11                                                (tmatthewsjohnson@wilkinsonwalsh.com
                                                  Rakesh Kilaru (pro hac vice)
12                                                (rkilaru@wilkinsonwalsh.com)
                                                  WILKINSON WALSH + ESKOVITZ LLP
13                                                2001 M St. NW, 10th Floor
                                                  Washington, DC 20036
14
                                                  Tel: (202) 847-4030
15                                                Fax: (202) 847-4005

16                                                Pamela Yates (CA Bar No. 137440)
                                                  (Pamela.Yates@arnoldporter.com)
17                                                ARNOLD & PORTER KAYE SCHOLER
                                                  777 South Figueroa St., 44th Floor
18                                                Los Angeles, CA 90017
                                                  Tel: (213) 243-4178
19                                                Fax: (213) 243-4199

20                                                Eric G. Lasker (pro hac vice)
                                                  (elasker@hollingsworthllp.com)
21                                                HOLLINGSWORTH LLP
                                                  1350 I St. NW
22                                                Washington, DC 20005
                                                  Tel: (202) 898-5843
23                                                Fax: (202) 682-1639

24                                                Michael X. Imbroscio (pro hac vice)
                                                  (mimbroscio@cov.com)
25                                                COVINGTON & BURLING LLP
                                                  One City Center
26                                                850 10th St. NW
                                                  Washington, DC 20001
27                                                Tel: (202) 662-6000

28
                                                -3-
                 STEKLOFF DECLARATION - MONSANTO’S MOTION TO SUPPLEMENT THE RECORD
     Case 3:16-md-02741-VC Document 4487-1 Filed 07/08/19 Page 4 of 5



                                          Attorneys for Defendant
 1
                                          MONSANTO COMPANY
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                             -4-
              STEKLOFF DECLARATION - MONSANTO’S MOTION TO SUPPLEMENT THE RECORD
     Case 3:16-md-02741-VC Document 4487-1 Filed 07/08/19 Page 5 of 5




 1                                      CERTIFICATE OF SERVICE
 2          I HEREBY CERTIFY that on this 8th day of July 2019, a copy of the foregoing was
 3   filed with the Clerk of the Court through the CM/ECF system which sent notice of the filing to
 4   all appearing parties of record.
 5
                                                /s/ Brian L. Stekloff___________
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                               -5-
                STEKLOFF DECLARATION - MONSANTO’S MOTION TO SUPPLEMENT THE RECORD
